Title: To Thomas Jefferson from Peregrine Williamson, 23 January 1808
From: Williamson, Peregrine
To: Jefferson, Thomas


                  
                     Sir
                     
                     Baltimore Jany 23d 1808
                  
                   do me the pleasure to Except of two of my three Slit metalic pens in a Calander case which I have Sent you as a preasent and pledge of Respect, I have Contemplated Sending you one before but have been prevented from Considerations of its imperfection to which inventions generally are liable, but haveing been making them for nearly two years they have been considerably improved—So it is with some degree of boldness and asureance I have Sent you those for your inspection and approbation and Especily as many of the most Eminent and Celebrated penmen of this and other places, have pronounced them to be far Superior to any of the patent metalic pens that have ever been invented heretorfore either in Europe or America it being well known that all the metalic pens upon the former principle have been wanting in that flexibility and Elasticity which is So necesary in order to write with Smoothness and Rapidity which in this is happily effected by the two aditional Side Slits—there is no doubt but that you will at once percieve the intention of the principle—that it is to relieve it of that otherwise inevitable Stiffness to which it has always been fixt. you will also discover the utility if not the necesity of the Substance on the nib the pen being reduced to give it the necesary Elasticity and Spring is made too thin without that Substance which is to prevent its acting Severe upon the paper—I merely make those Remarks on the pen to answer the probable inquaries that might arise from the investigations of a Curious mind—You will receive the case with the two Steel pens and pencil both pens fiting in the Same place with directions for pen and Calander wrapt round the case and all inclosd with in a case—Directions to open the Silver case. first to get at the pens pull the plane part from the Calander and it opens in the centre then turning the end of that part directly into the place out of which the pen was taken in order to lengthen it Suficiently to write with—then if the pencil is wanted returne the pen into its place you will notice a Small Sckrew in the centre which in one position Serves to pull out the pen and when turned to the left it opens to the pencil—Sir Should fancy suggest any new idea for the improvement of the pen (as perhaps there is yet room) it will be chearefully Received and adopted. 
                  By Sir Your Obedt Servt
                  
                     P Williamson 
                     
                  
                  
                     Excuse the errers and hand of a Mecanick
                  
               